652 N.W.2d 536 (2002)
In re Mary DOUVILLE, Employee,
MN Dept. of Labor & Industry, Workers' Compensation Division, Respondent,
v.
JoAnn Stores, Inc., and Kemper Insurance Company, Relators.
No. C9-02-1186.
Supreme Court of Minnesota.
October 31, 2002.
Considered and decided by the court en banc.


*537 ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 20, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
BY THE COURT:
Kathleen A. Blatz Chief Justice